June 29, 2010 Via EDGAR and Facsimile Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: RE: Anne Nguyen Parker, Branch Chief Norman Gholson, Attorney-Advisor SkyPeople Fruit Juice, Inc. Registration Statement on Form S-1 File No. 333-166194 Acceleration Request Requested Date: June 30, 2010 Requested Time: 4:30 PM Eastern Time Ladies and Gentlemen: Pursuant to Rule461 under the Securities Act of 1933, as amended, Skypeople Fruit Juice, Inc. (the “Company”) hereby requests that the above-referenced Registration Statement on FormS-1, as amended (File No. 333-166194) (the “Registration Statement”), be declared effective at the “Requested Date” and “Requested Time” set forth above or as soon thereafter as practicable, or at such later time as the Company may request by telephone to the Securities and Exchange Commission (the “Commission”).The Company hereby authorizes Richard Kline and Laura Luo of Wilson Sonsini Goodrich& Rosati, Professional Corporation, counsel for the Company, to make such request on the Company’s behalf. In connection with the acceleration request, the Company hereby acknowledges that: · should the Commission or the Staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission Re: Skypeople Fruit Juice, Inc. June 29, 2010 Page 2 We request that we be notified of the effectiveness of the Registration Statement by telephone to our counsel Laura Luo of Wilson Sonsini Goodrich& Rosati, Professional Corporation, at her US mobile phone at 650-521-7365 or her China mobile phone at 011-86-136-216-215-72.Please also provide a copy of the Commission’s order declaring the Registration Statement effective to Laura Luo via facsimile at (650) 493-6811. Sincerely, Skypeople Fruit Juice, Inc. By: /s/Yongke Xue Yongke Xue Chief Executive Officer
